Title: To Thomas Jefferson from Isaac Briggs, 17 May 1803
From: Briggs, Isaac
To: Jefferson, Thomas


          
            My dear Friend,
            Sharon, 17th. of the 5th. Month 1803
          
          Permit me to introduce to thee my youngest brother, Joseph Briggs, who is going with me to the Mississippi Territory, and whom I mean to employ as a clerk.
          I enclose a copy of a letter which I wrote to thee from Philadelphia, lest the original should have miscarried.
          I must have misunderstood Henry Voight, or he must have deceived himself, in the probable time when my Transit Instrument would be finished; as he advanced in the work, the period of its completion seemed to be removed to a distance far beyond my expectation. Upon his informing me that it would probably require several months to complete it, I immediately packed up the remainder of my outfit, and had it put into a waggon, which left Philadelphia, on the 12th. instant, for Pittsburg, where I intend to arrive as soon as it—I shall leave home on the 23rd. instant.
          Henry Voight is to send my Portable Transit and a Chronometer, immediately when finished, by sea, to Natchez.
          I saw Captain M. Lewis, in Philadelphia, on the 10th. & 11th. instants.
          Permit me to repeat assurances of my esteem and respect, and that I am Thy friend,
          
            Isaac Briggs.
          
        